DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are examined and currently pending in the application.

Claim Objections
Claim 2, 10, 17 are objected to because of the following informalities: “blockhights”. According to the speciation in paragraph of [0031] and [0036], it should be “black heights”. Appropriate correction is required.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER et al., US 2017/0177447 (hereinafter Golander) in view of COSTA FAIDELLA et al.  US 2017/0177855 (hereinafter Costa) further in view of Deng, WO 2018/232490 (hereinafter Deng)
As per claim 1, A blockchain computer filesystem, the computer filesystem comprising: (With respect to claim 1, Golander discloses) a host computing system including one or more processors, a network interface, and a computer readable medium storing a host operating system and user space applications that, when executed by the one or more processors, causes the one or more processors to perform operations comprising: (Golander [0032] “a method creating, managing and/or maintaining for persistent memory based distributed-journal file system using one or more hardware processors” Golander [0070] “The non-volatile storage medium may include one or more mass storage devices, for example, a magnetic hard disk drive (HDD), a solid state disk drive (SSD) and/or a similar target, shared array or service residing across a high-speed network or interconnect component.”)
(Golander discloses) mount a blockchain filesystem having a write-ahead blockchain journal local to the host computing system to yield a mounted filesystem tree, (Golander [0068] “During every mounting sequence of the distributed-journal file system a consistency check is initiated to detect inconsistencies in the distributed-journal file system.”) *Note* Examiner read claimed limitation “filesystem having a write-ahead” is a feature included in the journal file system because modern file systems typically use a variant of WAL (write-ahead logging) for at least file system metadata, this is called “journaling” (For further details, see: https://datacadamia.com/data/property/wal )
(Golander does not explicitly disclose forming a chain of digital signatures, each entry including a bundle identifier) entries in the write-ahead blockchain journal forming a chain of digital signatures, each entry in the write-ahead blockchain journal including a bundle identifier, 
However, Costa teaches a step for configuring blockchain contains metadata structures associated with the identifier representing the identity data (i.e., “digital signatures”), which may be a cryptographic hash of the identity (Costa [0144]: “blockchain contains metadata structures associated with the identifier, such as by searching the data structures of the blockchain, invoking a metadata read function 116 of the identity services contract, or generating one or more transactions to invoke the metadata read function of the identity services contract.”)
Costa [0118]: “At step 1908, a digital signature included in the identity token may be verified. The digital signature may be a cryptographic hash of the identity token using a private key, such as a private key of the identity provider.”
Costa [claim 10]: “generating a transaction to store the metadata or a representation of the metadata on the block chain in association with the identifier representing the identity data; and sending the transaction to at least one node of the distributed system.”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Costa, the method of configuring blockchain includes metadata structures associated with the identifier and unique signature to identify the legitimate transaction in a global scale.
(Golander does not explicitly disclose) a bundle of file operation data directed to one or more files on the mounted filesystem tree, and a cryptographic hash digest, the cryptographic hash digest being formed as a function of: (1) the bundle of file operation data in the entry, and (2) a hash digest of an immediately previous entry in the chain of digital signatures; receive a file operation request from the host operating system regarding a target file on the mounted drive; 
However, Deng teaches that blockchain is a sharing digital ledger (i.e., “directed to one or more files”) that records transactions (i.e., “file operation data in the entry”) and maintaining as a growing sequential chain of cryptographic hash-linked blocks (i.e., “entry in the chain of digital signatures; receive a file operation request”) (Deng [0025] “A "blockchain" is a tamper-evident, shared digital ledger that records transactions in a public or private peer-to-peer network of computing devices. The ledger is maintained as a growing sequential chain of cryptographic hash-linked blocks.”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Deng, the method of sharing digital ledger that records transactions and maintaining as a growing sequential chain of cryptographic hash-linked blocks because it enables digitally certified the transaction and sharing the data in a global scale.

(Golander discloses) record a new entry to the write-ahead blockchain journal, the new entry including a new entry bundle identifier, a new entry bundle of file operation data representing the file operation request from the host operating system, (In paragraph [0058], Golander teaches a step for updating the global journal record with multiple file operations  (i.e., “bundle of file operation”) thus an operation to log a new journal entry (i.e., “record a new entry to the write-ahead blockchain journal”) Golander [0058]: “For the legacy journaling file systems a sequential process may be required to update the global journal record with multiple file operations thus an operation to log a new journal entry in the global journal record may have to wait, pause and/or stall until the logging operation of a previous log entry completes.”)

(Golander does not explicitly disclose) and a new entry cryptographic hash digest computed as a function of: (1) the bundle of file operation data representing the file operation request from the host operating system and (2) the hash digest of a journal entry immediately preceding the new entry; 
However, Costa discloses a method of incorporating transactions into blocks of the blockchain transaction ledger (i.e., “file operation data representing the file operation request”), such as by performing cryptographic calculations (i.e., “a new entry cryptographic hash digest computed as a function”) (Costa [0057] The block creation module 92 may perform an algorithm to incorporate transactions into blocks of the blockchain transaction ledger, such as by performing cryptographic calculations of a selected difficulty, also referred to as mining blocks of the blockchain, although other algorithms to arrive at consensus of the identity of new blocks are possible.)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Costa, a method of incorporating transactions into blocks of the blockchain transaction ledger by performing cryptographic calculations because it enables digitally certified unique transaction available in a global scale.
(Golander teaches) synchronize the write-ahead blockchain journal by committing the new entry to a blockchain (Golander [0007] “Journaling file systems however may present a performance penalty in modern multi-threaded processors, since the journal needs to be kept constantly synchronized, forcing every state-modifying file and/or directory operation to be logged in the journal, in the order it is executed.”)
(Golander does not explicitly disclose) by broadcasting, via the network interface, a signed blockchain transaction, valid according to consensus rules, to a network of the blockchain that, when confirmed into the blockchain, will write the new write-ahead blockchain journal entry to a blockstore of the blockchain;  
However, Costa teaches a method of publishing (i.e., “broadcasting”) the identity services contract (i.e., “write the new write-ahead blockchain journal entry”) into the blockchain (Costa [0017]: “FIG. 8 is a schematic diagram depicting an embodiment of the blockchain of the distributed identity element repository after incorporation of a transaction publishing the identity services contract into the blockchain.”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Costa, a method of publishing (i.e., “broadcasting”) the identity services contract because it enables digitally certified unique transaction available in a global scale.
(Golander teaches) and trim the write-ahead blockchain journal by deleting the new entry from the write- ahead blockchain journal. (Golander [0065] “After the intended file operation(s) is complete the indication of the respective intended file operation(s) (now complete) is removed from the self-journal record(s) associated with the altered file(s) and/or linked file(s).”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Costa and Deng into the system of Golander because, they are analogous art as being directed to the same field of endeavor, the system and method for implementing distributed file and/or blockchain system. (See Golander abstract, Costa abstract, Deng Par. [0001])
Claim 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER in view of Costa further in view of Deng and Kamijoh, US 20200387432 (hereinafter Kamijoh)
As per claim 2. The computing system of claim 1, (Golander  and combined do not explicitly disclose) wherein the instructions cause the one or more processors to perform operations further comprising: receive a read file operation request from the host operating system, regarding a target read file on the mounted drive, the read file operation request including a blockheight of the blockchain; search the blockchain for the target read file as it existed at the blockheight to yield a snapshotted target read file; and return the snapshotted target read file to the host operating system.  
However, Kamijoh in paragraph [0066] teaches a method of fetching, decoding and executing the machine-readable instructions 118 to generate a current snapshot based on an aggregation of the snapshots (i.e., “target read file as it existed at the block height yield a snapshotted target read file”) from the plurality of the snapshots up to a time of a transaction in order to execute a chain code based on a delta offset (i.e., “block height of the blockchain”) of the current snapshot from the time of the transaction (Kamijoh. US 20200387432 [0066]: “The processor 104 may fetch, decode, and execute the machine-readable instructions 118 to generate a current snapshot based on an aggregation of the snapshots from the plurality of the snapshots up to a time of a transaction closest to the audit time. The processor 104 may fetch, decode, and execute the machine-readable instructions 120 to execute a chain code based on a delta offset of the current snapshot from the time of the transaction to the audit time to restore a snapshot at the audit time.)
Claim 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER in view of Costa further in view of Deng and Nadeau et.al, US 2018/0316502 (hereinafter Nadeau)
As per claim 3, The computing system of claim 1, (Golander and combined do not explicitly disclose) wherein a blockchain transaction processor: receives the signed blockchain transaction but does not write the new write-ahead blockchain journal entry data to the blockstore if a cryptographic hash digest fingerprint of the new write-ahead blockchain journal entry data satisfies a match condition with a cryptographic hash digest fingerprint of existing data on the blockstore;  and writes a copy-on-write update to an inode implicated by the new write-ahead blockchain journal entry data to point to an address of the existing data on the blockstore.  
However, Nadeau in paragraph [0045] and [claim 1] teaches a step for verifying hash values match with the cryptographic hash values generated from the original version (i.e., “a cryptographic hash digest fingerprint of existing data on the blockstore”) of the local update (Nadeau, US 2018/0316502 [0045]: “If the verification hash values 136 match the cryptographic hash values 78 generated from the original version 130 of the local update 50, then the local update 50 has not changed since the date and time of creation 134. That is, the current version 132 of the local update 50 is the same as the original version 130, unaltered, and thus authentic”) Nadeau [claim 1]: “verifying, by the server, that the current version of the local update is authentic in response to the verification hash value matching the cryptographic hash value received via the blockchain.”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Nadeau, a method of verifying hash values match with the cryptographic hash values generated from the original version because it allows authenticating the existing ledger publicly identified in the blockchain.
Claim 4, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER in view of Costa further in view of Deng and Padmanabhan et al, US 20200252404 (hereinafter, Padmanabhan)
As per claim 4, The computing system of claim 1, wherein the instructions cause the one or more processors to perform operations further comprising: (Golander and combined do not explicitly disclose) detect that a crash condition may have been satisfied; replay the write-ahead blockchain journal against a copy of the blockchain to determine whether any entries in the write-ahead blockchain journal are stale entries by checking whether a hash digest of each entry in the write-ahead journal exists on the blockchain; and trim the stale entries from the write-ahead blockchain journal. 
However, Padmanabhan teaches a method of replaying all transactions observed and re-applies the metadata to determine the proper state in the event of node goes down (Padmanabhan, US 20200252404 [0328]: “For example, the host organization's systems will recognize that the blockchain node went down or is inaccessible, and so it then replays all transactions observed and re-applies the metadata to determine the proper state, similar to the manner that all participating nodes on the blockchain would self-update, with the exception that reference is not being made to the blockchain's nodes and likely is much slower than retrieving the state data and current information from the blockchain directly.”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Padmanabhan, a method for replaying all transactions observed and re-applies the metadata to determine the proper state in the event of node goes down because, it secures transaction in the blockchain by observing state of update on each node and re-applying the update accordingly.
Claim 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER in view of Costa further in view of Deng and Padmanabhan et al, US 20200252404 (hereinafter, Padmanabhan)
As per claim 5, The computing system of claim 1, (Golander and combined do not explicitly disclose) wherein the operation that synchronizes the write-ahead blockchain journal by committing the new entry to a blockchain writes a wrapper object to the blockstore, the wrapper object including at least a compression type, an encryption type, and an encryption key fingerprint of the file operation data.  
However, Volkov in col.2 lines 1-6 teaches a method of configuring handshake messages, containing session identifier, encryption and compression method, the certificate and key sending to the client (Volkov, US 11005779 col.2 lines 1-6: The server and the client certification process include at least exchange of handshake messages, containing data on the protocol version, session identifier, encryption and compression method, the certificate and key sending to the client. Together with the key, a key fingerprint is transmitted, the key identifier, which uniquely determines the matched keys pair. The fingerprint may be, for example, calculated based on the public key the hash function value.)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Volkov, a method for a method of configuring handshake messages, containing session identifier, encryption and compression method, the certification key because, it secures transactions in the blockchain by adding additional layer for authenticating the transaction among plurality of nodes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER in view of Costa further in view of Deng and Kennedy US 20180315047 (hereinafter, Kennedy)
As per claim 6, The computing system of claim 1, (Golander and combined do not explicitly disclose) wherein the signed blockchain transaction is formatted according to an addressing scheme that reserves a set of hexadecimal digits for a family name, a set of hexadecimal digits for a type, and a set of digits for a type-specific address, the type-specific address including a volume identifier and an inode identifier.  
However, Kennedy in paragraph [0029] discloses a step for configuring transaction identifier with a unique value associated with a processed electronic payment transaction, such as hexadecimal value or other suitable type of unique value (Kennedy US 20180315047 [0029] “The transaction identifier may be a unique value associated with a processed electronic payment transaction, such as a number, alphanumeric value, hexadecimal value, or other suitable type of unique value. The transaction identifier for a payment transaction may be generated by the payment network 112 or other entity involved in the transaction during processing, and may be stored in the data value in the blockchain that corresponds to the payment transaction.”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Kennedy, a method for configuring transaction identifier with a unique value associated with a processed electronic payment transaction, such as hexadecimal value because, the hex representation is compact and a base-16 can represent a number in the least amount of characters for representing human friendly names and descriptions.
Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER in view of Costa further in view of Deng and Xie et al., WO 2019120320 (hereinafter, Xie)
As per claim 7, The computing system of claim 1, wherein the (Golander and combined do not explicitly disclose) operation that synchronizes the write-ahead blockchain journal by committing the new entry to a blockchain by broadcasting, via the network interface, a signed blockchain transaction does not include a lockfile.  
However, Xie teaches a step for processing transaction in a blockchain without having to lock the data structure (Xie, WO2019120320 [21]: “by creating the copies of the state tree data structure, independent groups of candidate transactions can be processed in parallel in the copies without having to lock the data structure. In yet other embodiments, after all independent groups are updated, the copies of state tree data structure can be merged to obtain the new data structure of the new block, thus achieving efficient mining of the new block”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Xie, a method for processing transaction in a blockchain without having to lock the data structure because, it allows effectively utilize system resources without reserving exclusively access to the target data, which improves overall performance of the system.
Claim 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over GOLANDER in view of Costa further in view of Deng and Zhang et al., US 20200278958 (hereinafter Zhang)
As per claim 8, The computing system of claim 1, wherein the instructions cause the one or more processors to perform operations further comprising: (Golander and combined do not explicitly disclose) request, from a user of the host operating system, write-ahead journal synchronization parameters including at least one of: maximum blockchain transaction fee accompanying the signed blockchain transaction, minimum number of journal entries to batch into the signed blockchain transaction, and a cooldown period between consecutive write-ahead journal synchronizations.  
However, Zhang discloses a method of configuring blockchain transaction parameter containing id, account, balance and transaction fee for validation purpose (Zhang, US 20200278958 [0051]: “it may process the package in an example workflow as shown in FIG. 8. The bridge will parse CTX and validate the package to ensure parameters such as blockchain id, accounts and balance, and transaction fees are correct.”)
Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to combine the teachings of Zhang, a method for configuring transaction including id, accounts, balance, and transaction fees because, it improves securing and ensuring the blockchain transaction by adding additional means to validate the process.

As per claim 9. A method of confirming filesystem operations to a blockchain file system, the method comprising: mount a blockchain filesystem having a write-ahead blockchain journal local to the host computing system to yield a mounted filesystem tree, entries in the write-ahead blockchain journal forming a chain of digital signatures, each entry in the write-ahead blockchain journal including a bundle identifier, a bundle of file operation data directed to one or more files on the mounted filesystem tree, and a cryptographic hash digest, the cryptographic hash digest being formed as a function of: (1) the bundle of file operation data in the entry, and (2) a hash digest of an immediately previous entry in the chain of digital signatures; receive a file operation request from the host operating system regarding a target file on the mounted drive; record a new entry to the write-ahead blockchain journal, the new entry including a new entry bundle identifier, a new entry bundle of file operation data representing the file operation request from the host operating system, and a new entry cryptographic hash digest computed as a function of: (1) the bundle of file operation data representing the file operation request from the host operating system and (2) the hash digest of a journal entry immediately preceding the new entry; synchronize the write-ahead blockchain journal by committing the new entry to a blockchain by broadcasting, via the network interface, a signed blockchain transaction, valid according to consensus rules, to a network of the blockchain that, when confirmed into the blockchain, will write the new write-ahead blockchain journal entry to a blockstore of the blockchain; and trim the write-ahead blockchain journal by deleting the new entry from the write-ahead blockchain journal.  

Claims 9 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 10. The method of claim 9, further comprising: receiving a read file operation request from the host operating system, regarding a target read file on the mounted drive, the read file operation request including a blockheight of the blockchain; searching the blockchain for the target read file as it existed at the blockheight to yield a snapshotted target read file; and returning the snapshotted target read file to the host operating system.  

Claims 10 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 11, The method of claim 9, wherein a blockchain transaction processor: receives the signed blockchain transaction but does not write the new write-ahead blockchain journal entry data to the blockstore if a cryptographic hash digest fingerprint of the new write-ahead blockchain journal entry data satisfies a match condition with a cryptographic hash digest fingerprint of existing data on the blockstore; and writes a copy-on-write update to an inode implicated by the new write-ahead blockchain journal entry data to point to an address of the existing data on the blockstore.

Claims 11 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12, The method of claim 9, further comprising: detect that a crash condition may have been satisfied; replay the write-ahead blockchain journal against a copy of the blockchain to determine whether any entries in the write-ahead blockchain journal are stale entries by checking whether a hash digest of each entry in the write-ahead journal exists on the blockchain; and trim the stale entries from the write-ahead blockchain journal.  

Claims 12 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, The method of claim 9, wherein the operation that synchronizes the write-ahead blockchain journal by committing the new entry to a blockchain writes a wrapper object to the blockstore, the wrapper object including at least a compression type, an encryption type, and an encryption key fingerprint of the file operation data.  

Claims 13 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, The method of claim 9, wherein the operation that synchronizes the write-ahead blockchain journal by committing the new entry to a blockchain by broadcasting, via the network interface, a signed blockchain transaction does not include a lockfile.  

Claims 14 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, A kernel blockchain filesystem module having a write-ahead blockchain journal for queuing mutations to a blockchain filesystem volume, the kernel blockchain file module being configured to: mount a blockchain filesystem having a write-ahead blockchain journal local to the host computing system to yield a mounted filesystem tree, entries in the write-ahead blockchain journal forming a chain of digital signatures, each entry in the write-ahead blockchain journal including a bundle identifier, a bundle of file operation data directed to one or more files on the mounted filesystem tree, and a cryptographic hash digest, the cryptographic hash digest being formed as a function of: (1) the bundle of file operation data in the entry, and (2) a hash digest of an immediately previous entry in the chain of digital signatures; receive a file operation request from the host operating system regarding a target file on the mounted drive; record a new entry to the write-ahead blockchain journal, the new entry including a new entry bundle identifier, a new entry bundle of file operation data representing the file operation request from the host operating system, and a new entry cryptographic hash digest computed as a function of: (1) the bundle of file operation data representing the file operation request from the host operating system and (2) the hash digest of a journal entry immediately preceding the new entry; synchronize the write-ahead blockchain journal by committing the new entry to a blockchain by broadcasting, via the network interface, a signed blockchain transaction, valid according to consensus rules, to a network of the blockchain that, when confirmed into the blockchain, will write the new write-ahead blockchain journal entry to a blockstore of the blockchain; and trim the write-ahead blockchain journal by deleting the new entry from the write-ahead blockchain journal.

Claims 15 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, The kernel blockchain filesystem module of claim 15, wherein the kernel blockchain file module is further configured to: request, from a user of the host operating system, write-ahead journal synchronization parameters including at least one of: maximum blockchain transaction fee accompanying the signed blockchain transaction, minimum number of journal entries to batch into the signed blockchain transaction, and a cooldown period between consecutive write-ahead journal synchronizations. 

Claims 16 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 17, The kernel blockchain filesystem module of claim 15, wherein the kernel blockchain file module is further configured to: receiving a read file operation request from the host operating system, regarding a target read file on the mounted drive, the read file operation request including a blockheight of the blockchain; searching the blockchain for the target read file as it existed at the blockheight to yield a snapshotted target read file; and returning the snapshotted target read file to the host operating system.  

Claims 17 is analogous to claim 2 and 10 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, The kernel blockchain filesystem module of claim 15, wherein the kernel blockchain file module is further configured to: detect that a crash condition may have been satisfied; replay the write-ahead blockchain journal against a copy of the blockchain to determine whether any entries in the write-ahead blockchain journal are stale entries by checking whether a hash digest of each entry in the write-ahead journal exists on the blockchain; and trim the stale entries from the write-ahead blockchain journal.  

Claims 18 is analogous to claim 12 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19, The kernel blockchain filesystem module of claim 15, wherein the operation that synchronizes the write-ahead blockchain journal by committing the new entry to a blockchain writes a wrapper object to the blockstore, the wrapper object including at least a compression type, an encryption type, and an encryption key fingerprint of the file operation data.  
Claims 19 is analogous to claim 5, 13 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20, The kernel blockchain filesystem module of claim 15, wherein the operation that synchronizes the write-ahead blockchain journal by committing the new entry to a blockchain by broadcasting, via the network interface, a signed blockchain transaction does not include a lockfile.  

Claims 20 is analogous to claim 7, 14 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/SYED H HASAN/      Primary Examiner, Art Unit 2154